TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00169-CV



                        Austin Independent School District, Appellant

                                                 v.

                                Christina Bell Lowery, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
         NO. GN501387, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             CONCURRING OPINION


               I concur in the Court’s judgment, but I would affirm the district court’s order solely

on the basis that, as matter of statutory construction, Lowery’s particular claim here does not fall

within the exhaustion-of-remedies requirement under the education code. AISD does not explain

how Lowery’s claim falls within the education code’s current exhaustion requirement. Nor does it

point to any other statutory basis for requiring Lowery to exhaust whatever administrative remedies

AISD provides under its policies or rules in addition to exhausting her remedies under the TCHRA.

We need go no further in overruling AISD’s first issue.

               The majority, in my view, sweeps unnecessarily broadly in suggesting that a school

employee’s TCHRA claim could never be subject to the education code’s exhaustion requirements
and how, in such an instance, those statutory schemes should be reconciled.

              I otherwise join in the majority’s opinion affirming the district court’s order.




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices B.A. Smith, Pemberton and Waldrop

Filed: November 30, 2006




                                                2